If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


KYLE VANERDEWYK,                                                      UNPUBLISHED
                                                                      November 4, 2021
               Plaintiff-Appellee,

v                                                                     No. 355719
                                                                      Clinton Circuit Court
MIRANDA EVE SEILER,                                                   Family Division
                                                                      LC No. 15-025708-DP
               Defendant-Appellant.


Before: MARKEY, P.J., and BECKERING and BOONSTRA, JJ.

PER CURIAM.

        The parties had joint physical and legal custody of their minor child. Plaintiff moved to
change both legal and physical custody. Following an evidentiary hearing, the trial court awarded
plaintiff sole legal custody while leaving the joint physical custody arrangement in place.
Defendant appeals by right, and we affirm.

                                        I. BACKGROUND

        The parties’ minor child was born in December 2014. Plaintiff and defendant were never
married and their relationship ended. The parties have engaged in extensive litigation in the trial
and appellate courts, arguing over virtually every conceivable facet associated with child custody
and support. Relevant here, in November 2018, a stipulated order was entered pursuant to which
the parties agreed to joint physical and legal custody of the child and equal parenting time. After
multiple motions and rulings on a variety of issues, plaintiff moved for sole legal and physical
custody in September 2020. An evidentiary hearing on the motion was conducted over two days,
October 21, 2020, and November 2, 2020. Each of the parties testified.

        The trial court rendered a ruling from the bench, but because of an apparent malfunction
of the recording equipment, the court later repeated its oral ruling at a hearing on January 12, 2021.
The trial court concluded that while plaintiff failed to meet the burden of establishing proper cause
or a change of circumstances for the purpose of modifying physical custody, he satisfied that
burden with respect to the issue of legal custody. The trial court expressed concerns about
defendant’s “mental and physical well-being,” her conduct in withholding from plaintiff the
Chromebook used for the child’s schooling, defendant’s “lack of sharing of information” relative


                                                 -1-
to scheduled Zoom classes, and her failure to use the child’s full last name on his records. The
trial court found that “[t]here had been an escalation of disagreements and expanded contested
topics between the parties.” The court also concluded that defendant was unwilling to work with
plaintiff without a third party being involved and that defendant preferred that the court decide
matters. The trial court next ruled that there was an established custodial environment with both
parties and, therefore, plaintiff had the burden of proving by clear and convincing evidence that it
was in the child’s best interests to award sole legal custody to plaintiff. In analyzing the best-
interest factors under MCL 722.23, the court found that plaintiff was favored in regard to factors
(b), (g), (h), and (l) and that the remaining factors were either inapplicable or favored neither
party—they were equal. The trial court determined that there was clear and convincing evidence
that awarding plaintiff sole legal custody was in the child’s best interests.

                II. CHANGE OF CUSTODY – ANALYTICAL FRAMEWORK

        MCL 722.27(1)(c) provides that in a child custody dispute, the trial court, for the best
interests of the child at the center of the dispute, may “modify or amend its previous judgments or
orders for proper cause shown or because of change of circumstances.” But the court is not
permitted to “modify or amend its previous judgments or orders or issue a new order so as to
change the established custodial environment of a child unless there is presented clear and
convincing evidence that it is in the best interest of the child.” MCL 722.27(1)(c). “These initial
steps to changing custody—finding a change of circumstance or proper cause and not changing an
established custodial environment without clear and convincing evidence—are intended to erect a
barrier against removal of a child from an established custodial environment and to minimize
unwarranted and disruptive changes of custody orders.” Vodvarka v Grasmeyer, 259 Mich App
499, 509; 675 NW2d 847 (2003) (quotation marks omitted).1

       In Dailey v Kloenhamer, 291 Mich App 660, 666; 811 NW2d 501 (2011), this Court
addressed the concepts of proper cause and a change of circumstances relative to “legal” custody
and, applying them to the facts of the case, held:

               Plaintiff argues that the circuit court erred when it determined that a change
       in circumstances or a proper cause existed to review the custody order. We disagree.
       The record demonstrates that the parties’ disagreements have escalated and
       expanded to topics that could have a significant effect on the child’s well-being.
       The parties disagree over the proper educational course for the child. More
       significantly, since the date of the last custody order, the parties have continued to



1
  The first step in the analysis is to determine whether the moving party has established proper
cause or a change of circumstances, applying a preponderance of the evidence standard. Vodvarka,
259 Mich App at 508-509. “Although the threshold consideration of whether there was proper
cause or a change of circumstances might be fact-intensive, the court need not necessarily conduct
an evidentiary hearing on the topic.” Corporan v Henton, 282 Mich App 599, 605; 766 NW2d
903 (2009).




                                                -2-
         disagree about the child’s medical treatment. Plaintiff scheduled an appointment at
         Mott for a pulmonary function test without defendant’s knowledge, but defendant
         opposed the child’s going to Mott and filed a motion to prevent the test. Later, the
         parties were unable to agree on when and how to wean the child from his asthma
         medications. Additionally, defendant wished to proceed with the allergist’s
         recommendation of a skin test for the child, but plaintiff opposed the test absent
         express instructions from the Mott physician. The parties’ recurrent disagreements
         delayed the child’s medical treatment; further delay could have a detrimental effect
         on the child’s well-being. These medical delays are directly relevant to the best-
         interest factor set forth in MCL 722.23(c) (capacity and disposition to provide the
         child with medical care).

        In Pierron v Pierron, 486 Mich 81, 92-93; 782 NW2d 480 (2010), the Michigan Supreme
Court discussed the next step of the analysis if proper cause or a change of circumstances is
established, stating:

                 If the proposed change would modify the established custodial environment
         of the child, then the burden is on the parent proposing the change to establish, by
         clear and convincing evidence, that the change is in the child’s best interests. Under
         such circumstances, the trial court must consider all the best-interest factors
         because a case in which the proposed change would modify the custodial
         environment is essentially a change-of-custody case.

       The statutory best-interest factors are set forth in MCL 722.23.2 And it is ultimately an
assessment of the best-interest factors that governs a trial court’s decision on custody. See MCL



2
    MCL 722.23 provides:

                As used in this act, "best interests of the child" means the sum total of the
         following factors to be considered, evaluated, and determined by the court:

                (a) The love, affection, and other emotional ties existing between the parties
         involved and the child.

                 (b) The capacity and disposition of the parties involved to give the child
         love, affection, and guidance and to continue the education and raising of the child
         in his or her religion or creed, if any.

                (c) The capacity and disposition of the parties involved to provide the child
         with food, clothing, medical care or other remedial care recognized and permitted
         under the laws of this state in place of medical care, and other material needs.

                (d) The length of time the child has lived in a stable, satisfactory
         environment, and the desirability of maintaining continuity.




                                                  -3-
722.25(1) (“If a child custody dispute is between the parents, between agencies, or between third
persons, the best interests of the child control.”). “Where the trial court has failed to analyze the
issue of child custody in accord with the mandates of MCL 722.23 and make reviewable findings
of fact, the proper remedy is to remand for a new child custody hearing.” Bowers v Bowers, 190
Mich App 51, 56; 475 NW2d 394 (1991). It is also important to keep in mind that the analysis
requires contemplation of Michigan law on joint custody, which is codified in MCL 722.26a,
providing as follows:

               (1) In custody disputes between parents, the parents shall be advised of joint
       custody. At the request of either parent, the court shall consider an award of joint
       custody, and shall state on the record the reasons for granting or denying a request.
       In other cases joint custody may be considered by the court. The court shall
       determine whether joint custody is in the best interest of the child by considering
       the following factors:

               (a) The factors enumerated in [MCL 722.23].

              (b) Whether the parents will be able to cooperate and generally agree
       concerning important decisions affecting the welfare of the child.




             (e) The permanence, as a family unit, of the existing or proposed custodial
       home or homes.

               (f) The moral fitness of the parties involved.

               (g) The mental and physical health of the parties involved.

               (h) The home, school, and community record of the child.

               (i) The reasonable preference of the child, if the court considers the child to
       be of sufficient age to express preference.

               (j) The willingness and ability of each of the parties to facilitate and
       encourage a close and continuing parent-child relationship between the child and
       the other parent or the child and the parents. A court may not consider negatively
       for the purposes of this factor any reasonable action taken by a parent to protect a
       child or that parent from sexual assault or domestic violence by the child's other
       parent.

               (k) Domestic violence, regardless of whether the violence was directed
       against or witnessed by the child.

               (l) Any other factor considered by the court to be relevant to a particular
       child custody dispute.



                                                -4-
     In Wright v Wright, 279 Mich App 291, 299-300; 761 NW2d 443 (2008), this Court applied
MCL 722.26a(1)(b), ruling:

               [T]he record reflects a deep-seated animosity between the parties and an
       irreconcilable divergence in their opinions about how to foster each child’s well-
       being. This antagonism even affected their ability to make civil parenting
       exchanges. Therefore, joint custody was not an option, because the record reflected
       that the parties would not be able to cooperate and generally agree concerning
       important decisions affecting the welfare of the child. [Quotation marks omitted.]

“In order for joint custody to work, parents must be able to agree with each other on basic issues
in child rearing—including health care, religion, education, day to day decision making and
discipline—and they must be willing to cooperate with each other in joint decision making.”
Fisher v Fisher, 118 Mich App 227, 232-233; 324 NW2d 582 (1982). The Fisher panel added
that “[i]f two equally capable parents whose marriage relationship has irreconcilably broken down
are unable to cooperate and to agree generally concerning important decisions affecting the welfare
of their children, the court has no alternative but to determine which parent shall have sole custody
of the children.” Id. at 233.

             III. RESOLUTION OF DEFENDANT’S APPELLATE ARGUMENTS

                    A. STANDARDS OF REVIEW – CUSTODY RULINGS

       In Sinicropi v Mazurek, 273 Mich App 149, 155; 729 NW2d 256 (2006), this Court, relying
primarily on MCL 722.28, addressed the standards of review applicable in a child custody dispute,
observing:

                There are three different standards of review applicable to child custody
       cases. The trial court’s factual findings on matters such as the established custodial
       environment and the best-interests factors are reviewed under the great weight of
       the evidence standard and will be affirmed unless the evidence clearly
       preponderates in the opposite direction. In reviewing the findings, this Court defers
       to the trial court’s determination of credibility. A trial court’s discretionary rulings,
       such as the court’s determination on the issue of custody, are reviewed for an abuse
       of discretion. Further, . . . questions of law in custody cases are reviewed for clear
       legal error. [Quotation marks and citations omitted.3]




3
  A court commits clear legal error when it makes a mistake in its choice, interpretation, or
application of the law. Shade v Wright, 291 Mich App 17, 21; 805 NW2d 1 (2010). In the child-
custody context, the trial court abuses its discretion when its decision is so grossly violative of fact
and logic that it evidences passion or bias rather than the exercise of reason. Shulick v Richards,
273 Mich App 320, 324; 729 NW2d 533 (2006). “This Court reviews a trial court's determination
regarding whether a party has demonstrated proper cause or a change of circumstances under the
great weight of the evidence standard.” Corporan, 282 Mich App at 605.


                                                  -5-
                            B. DISCUSSION OF LEGAL CUSTODY

        Defendant first argues on appeal that the trial court erred by citing Dailey, 291 Mich App
660, as a case that is comparable to the instant case. The trial court apparently relied on Dailey
when it first rendered a ruling from the bench and the recording malfunction occurred, but it did
not do so when the court redid its opinion; consequently, defendant’s argument is irrelevant or
moot. Regardless, defendant is mistaken in her belief that the principles espoused in Dailey have
no application simply because the fact-specific disagreements and conflicts at issue in Dailey were
not identical to those in this case. Here, there was evidence supporting the trial court’s findings
that there had been an escalation of disagreements and conflicts and an increase in the lack of
cooperation, which were largely being driven by defendant.4

         Next, defendant contends that the trial court erred with respect to its findings on best-
interest factors (b), (g), (h), (k), and (l). In regard to MCL 722.23(b) (“The capacity and disposition
of the parties involved to give the child love, affection, and guidance and to continue the education
and raising of the child in his or her religion or creed, if any”), the trial court found that only
plaintiff was willing to co-parent. The court observed that “everything becomes a fight” and that
plaintiff was at least willing to work with defendant. Although not entirely clear, it appears that
the trial court concluded that plaintiff had a greater capacity and disposition to give the child love,
affection, and guidance because his greater willingness to co-parent would increase the likelihood
that the child’s surrounding environment would be more loving and affectionate and provide him
with guidance. Although defendant testified that plaintiff made it “very difficult to co-parent,” we
defer to the trial court’s credibility assessments. Sinicropi, 273 Mich App at 155. In sum, the trial
court’s determination that best-interest factor (b) favored plaintiff was not against the great weight
of the evidence.

         With respect to MCL 722.23(g) (“The mental and physical health of the parties involved”),
the trial court stated:

                The plaintiff indicated, as I said before, that [defendant] started therapy a
       little bit before our hearing started. She suffers . . . with anxiety and depression.
       She had listed six to seven medications she’s on and it’s unclear how often she’s
       required to take these, how often she takes these. That, coupled with the concerns
       about her moderate risk of abuse of substances and her continued use, despite a
       recommendation to abstain, does cause me some concern about her conditions
       impacting her ability to parent. There were no physical or mental health concerns
       raised for the plaintiff and so I find factor G favors the plaintiff.

       Defendant argues that there was no evidence that her anxiety, depression, or continued use
of medical marijuana negatively impacted her ability to care for the minor child, that the stipulated



4
  To the extent that defendant is challenging the finding of proper cause or a change of
circumstances, the challenge fails in light of the evidence that the joint-legal-custody arrangement
had become virtually unworkable, with the parties constantly running to the courthouse over
matters of legal custody.


                                                 -6-
joint-custody order allowed her to use medical marijuana outside the presence of the child, and
that there was no evidence that she was not taking her medications as prescribed, as suggested by
the trial court. We conclude that the trial court voiced legitimate concerns regarding defendant’s
mental health history, especially as compared to plaintiff’s nonexistent history of mental health
issues. And the evidence certainly did not clearly preponderate in the opposite direction; the
court’s ruling on best-interest factor (g) was not against the great weight of the evidence.

         With respect to MCL 722.23(h) (“The home, school, and community record of the child”),
the trial court found that it weighed in favor of plaintiff on the basis that defendant would not share
the child’s Chromebook or Zoom class times with plaintiff, that the child did not have friends in
the community where his school was located, that plaintiff was helping the child with his
homework, and that the child did not have any missing assignments. Although defendant argues
that she gave plaintiff ample opportunity to obtain the Chromebook, the trial court was referring
to the “initial issues” regarding defendant’s unwillingness to share the Chromebook. And
defendant does not challenge plaintiff’s testimony that she failed to share the Zoom schedule with
plaintiff. Additionally, although defendant argues that she ensured that the child attended school
and turned in his assignments, the trial court was commending plaintiff for his ability to assist the
child with his schoolwork. Even if the trial court’s comments on the child’s lack of friends missed
the mark, the trial court’s overall determination that best-interest factor (h) weighed in favor of
plaintiff was not against the great weight of the evidence.

        With respect to MCL 722.23(k) (“Domestic violence, regardless of whether the violence
was directed against or witnessed by the child”), the trial court found that “there was no evidence
brought forward that since the last custody order there were any issues of domestic violence that
impacted this case.” Defendant argues that this factor should have favored her on the basis that
plaintiff filed “nonstop custody motions, requested jail time and contempt,” and “abuse[d] [her]
through judicial harassment.” These actions, however, do not constitute “domestic violence.” See
Brown v Brown, 332 Mich App 1, 11-12; 955 NW2d 515 (2020). Furthermore, when defendant’s
counsel examined defendant and asked her whether “there [was] any domestic violence,”
defendant responded, “No.” The trial court’s ruling regarding best-interest factor (k) was not
against the great weight of the evidence.

        With respect to MCL 722.23(l) (“Any other factor considered by the court to be relevant
to a particular child custody dispute”), the trial court ruled:

               I did find, under this factor, there were two things. First, there were
       contempt proceedings. The defendant has been found in contempt a number of
       times for things like denied parenting time or make up time, early on enrollment,
       things . . . that went against prior court orders and so there were some concerns
       there and I do find that . . . there was a credibility issue. I mean, so many questions
       she would testify she couldn’t recall and some of them had to relate to her criminal
       charges. She’s indicated she’s had this one interaction in the last few years with law
       enforcement but couldn’t remember details about probation or details about the
       proceedings. So I found that that factor favored the plaintiff.

        Defendant challenges that portion of the analysis regarding defendant’s memory and
credibility with respect to her civil infraction. We conclude that the trial court’s reliance on the


                                                 -7-
past contempt findings alone supports the court’s ruling on best-interest factor (l), even if the
statements on credibility and memory were questionable. The trial court’s conclusion that best-
interest factor (l) favored plaintiff was not against the great weight of the evidence.

       In sum, given that none of the trial court’s findings on the best-interest factors clearly
preponderated in the opposite direction, we hold that the court did not abuse its discretion or
otherwise err in awarding plaintiff sole legal custody of the minor child.

                                      C. ATTORNEY FEES

        Next, defendant argues that the trial court erred when it failed to award her attorney fees.
Defendant contends that plaintiff “filed a fabricated child custody motion,” that he “should be held
responsible for his choices,” and that she is entitled to $4,527 in attorney fees. Defendant’s
argument on this issue is rambling and nearly incoherent, especially considering that plaintiff was
partly successful in regard to his motion to change custody. Although defendant cites some
authorities on the subject of determining what constitutes a reasonable attorney fee, she fails to
cite any authorities regarding the basis upon which to award attorney fees in the first place—there
is no legal analysis whatsoever supporting an entitlement to attorney fees. In Mudge v Macomb
Co, 458 Mich 87, 105; 580 NW2d 845 (1998), our Supreme Court explained:

               It is not enough for an appellant in his brief simply to announce a position
       or assert an error and then leave it up to this Court to discover and rationalize the
       basis for his claims, or unravel and elaborate for him his arguments, and then search
       for authority either to sustain or reject his position. The appellant himself must first
       adequately prime the pump; only then does the appellate well begin to flow.
       [Quotation marks and citation omitted.]

“Failure to adequately brief an issue constitutes abandonment.” Seifeddine v Jaber, 327 Mich App
514, 520; 934 NW2d 64 (2019). Accordingly, defendant has abandoned her claim for attorney
fees.

                                       D. JUDICIAL BIAS

        Finally, defendant argues that the trial judge exhibited judicial bias against her. Defendant
points to statements made by the trial judge in proceedings that took place before the evidentiary
hearing began on plaintiff’s motion to change custody. Defendant, however, never raised the issue
of judicial bias or disqualification at the evidentiary hearing or thereafter, as required by MCR
2.003(D); therefore, the issue is unpreserved. In Walters v Nadell, 481 Mich 377, 387-388; 751
NW2d 431 (2008), our Supreme Court explained the rule on unpreserved issues in civil cases:

                Michigan generally follows the “raise or waive” rule of appellate review.
       Under our jurisprudence, a litigant must preserve an issue for appellate review by
       raising it in the trial court. Although this Court has inherent power to review an
       issue not raised in the trial court to prevent a miscarriage of justice, generally a
       failure to timely raise an issue waives review of that issue on appeal.




                                                 -8-
               The principal rationale for the rule is based in the nature of the adversarial
       process and judicial efficiency. By limiting appellate review to those issues raised
       and argued in the trial court, and holding all other issues waived, appellate courts
       require litigants to raise and frame their arguments at a time when their opponents
       may respond to them factually. This practice also avoids the untenable result of
       permitting an unsuccessful litigant to prevail by avoiding its tactical decisions that
       proved unsuccessful. Generally, a party may not remain silent in the trial court, only
       to prevail on an issue that was not called to the trial court’s attention. Trial courts
       are not the research assistants of the litigants; the parties have a duty to fully present
       their legal arguments to the court for its resolution of their dispute. [Citations
       omitted.]

        Accordingly, we need not address this issue. Moreover, there is no merit to defendant’s
assertion that the trial judge was biased, and there was no miscarriage of justice. Viewed in context
and given the history of the case and the record, we conclude the trial court’s comments that
defendant now challenges did not reflect any bias. Additionally, the trial court ruled in her favor
on the issue of physical custody. Reversal is unwarranted.

       We affirm. Having fully prevailed on appeal, plaintiff may tax costs under MCR 7.219.



                                                                /s/ Jane E. Markey
                                                                /s/ Jane M. Beckering
                                                                /s/ Mark T. Boonstra




                                                  -9-